DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 Response to Amendment
The amendment filed 09/29/2022 has been entered. Claims 31-34,37-47,51,53-54,56-58 and 60 and 61 are remain pending in the application. Claims 31, 40 and 46 are amended incorporating new limitations “continuous elliptical lip” and “wherein a plurality of regions of the continuous elliptical lip are elevated relative to the primary opening, the two or more regions corresponding to ends of the two or more protuberances, the ends tapering inwards to the primary opening” Claim 59 is canceled. 
Claims 31-34, 37-47, 51, 53-54, 56-58 and 60 and 61 are examined on the merits.
Response to Arguments
Applicant's arguments filed 09/29/2022 with respect to the rejection of claims 31-34,37-47,51,53-54,56-58 and 60 and 61 are fully considered but they are not persuasive. 
Applicant’s argument
In page 8, applicant argues that Jamishidi fails to teach or teaches away from the amended independent claims because Jamshidi terminates with four fins that fail to define an elliptical opening and Jamshidi is made up of gap and various fins and is not defined by a contiguous surface. 
Examiner’s response 
Jamshidi teaches gaps and various fins provides improved efficiency results from reducing clogging of the vacuum tube tip with loose tissue (col 2 lines 57-58), whereas the claimed device provides  the protuberances to maintain one or more fluid flow paths even in the event of tissue or other material blocking other flow paths into opening (specification pp [0144]). In the examiner’s view, because both Jamshidi and the claimed device provides fins and protuberances to maintain fluid flow path, they are relatively pertinent each other and therefore, Jamshidi does not constitute a teaching away from the claimed invention (see  MPEP 2145 X. D. 1. In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)). Furthermore, a reference does not teach away, however if it merely expresses a general preference for an alternative invention but does not criticize, discredit or otherwise discourage investigation into the claimed invention) See en re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
Applicant’s argument
A person having ordinary skill in the art would not consider implementing “fins 24 preferably extend beyond tube in the direction of the distal end and beyond the last opening in the opposite direction” without also implementing the notches provides in Jamshidi’s disclosure in claims.
Examiner’s response
The primary art reference, Yarger’07, provides protuberances comprising continuous ridge and Jamshidi is provided to cure the deficiency of yaher’07 and provides the region of the fin where preferably extend beyond tube in the direction of the distal end and beyond the last opening in the opposite direction (col 2 lines 59-64). In the examiner’s view, as noted in the previous rejection page 7 lines 9, Jamshidi teaches providing such structure above in order to reducing clogging by “providing fins proximate the distal end of the tip” (col 1 line44-45 “fins proximate the distal end of the tip”). Furthermore, the fin structure as a unique shape that provides an advantage that is not influenced by the notches. Thus, only the fin structure is needed, and it would have been obvious to the person in the ordinary skill in the art to modify Yarger’07 in view of Jamshidi and provide the distal end region of the tip only.
Applicant’s argument
Jamshidi cannot be combined with the cited reference without using Applicant’s claims as a blueprint since Jamshidi relates to a fundamentally different medical device design then the suction head embodiment claimed.
Examiner’s response
In response to applicant’s argument the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Jamshidi provides the fins in order to reducing clogging by providing fins proximate the distal end of the tip (col 1 lines 44-45) and which would have been motivate the ordinary skill in the art to modify Yarger’07 to have fins in order to provide clogging. Since, Jamshidi provides proper motivation, the combination is proper and made without using applicant’s claims as a blueprint. 
Applicant’s argument
To combine Jamshidi with the prior art references would render such references unsuitable for their intended purpose. therefore, the failure of Yarger’07 to disclose the additional limitation is not remedied by Jamshidi.
Examiner’s response
Despite of applicant argument being Jamshidi appears to be intrinsically unsafe for use, Jamshidi provides the fins which intended to improve efficiency results from reducing clogging of the vacuum tube tip with loose tissue (col 2 lines 57-58), where the primary art reference Yarger’07 teaches ridges 17, which equivalent to the fins of Jamshidi, is intended maintain the channel in the grooves open for the flow of fluid, gas, and materials through the channels ([0038]). Thus, ordinary skill in the art would not provide a modification that breaks the intended purpose of Yarger’07, since Yarger’07 and Jamshidi are highly relevant and fins and protuberances have same intended purpose, and therefore the modification does not render the prior art unsatisfactory for its intended purpose.
Applicant’s argument
The amended claim “continuous elliptical lip that extends distally relative to the primary opening” “a lip that extends distally relative to the primary opening” is not taught by Jamshidi or Yarger.
Examiner’s response.
The argument is moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument
It is only by impermissible hindsight that Jamshidi is being allegedly combined with the claimed invention.
Examiner’s response
the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Jamshidi provides the fins in order to reducing clogging by providing fins proximate the distal end of the tip (col 1 lines 44-45) and which would have been motivate the ordinary skill in the art to modify Yarger’07 to incorporate the teachings of Jamshidi in order to provide clogging. Since, the combination is made using motivation provided by Jamshidi, the combination is proper and made without using applicant’s claims as a blueprint.
Further examiner’s note that applicant merely argues that the Jamshidi is unsafe for use because the cutout regions and the gaps around them suggest they may be prone to breaking off in the body, and therefore the prior art references would render such references unsuitable for their intended purpose.  Examiner respectfully disagrees. Even though Jamshidi comprises gaps unlike claimed invention, Jamshidi teaches the device is utilized to provide suction used in medical applications to aspirate bold and other liquids from body cavity during surgical or dental procedures (col 1 lines 40-45). in the examiner’s view, ordinary skill in the art would not invent the device that would easily broke during surgical or dental procedures and further there are no evidence that the structure of Jamshidi would be easily broken off from the body and may damage soft tissue. Furthermore, it would be obvious to the ordinary skill in the art to improve Yarger’07 in view of Jamshidi, but it would not be obvious modifying device that can be easily broken off or damage the soft tissue resulting the device unsafe and unusable. Furthermore, the combination does not change the principle of operation of Yarger’07, ie providing aspiration through openings disposed on the suction head, the combination is proper (see mpep 2145 III).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 20070203449 A1, hereinafter 'Yarger'07) in view of Jamshidi (US 5489276 A).
Regarding claim 31, Yarger’07 discloses a suction apparatus (figures 1-3, surgical aspirator tip 13) comprising: 
a suction head (figures 3a-c, tip end portion 18) comprising a body (figure 3c, the body of tip end portion 18), a distal end face (Examiner’s annotated figure 3a, distal end face, also see figure 3b) and a proximal end face (Examiner’s annotated figure 3a, proximal end face), the suction head defining a plurality of suction head grooves (figure 3b, grooves 21a-d), the body having a continuous outer surface (referring figure 3C, the body of tip having a continuous outer surface)
the body defining a primary opening (figure 3A-C, tip end opening 16) and a suction head bore (see figure 3a, inner passage of tip end portion 18, also figure 3c, the inner passage is illustrated as dashed line), the distal end face surrounding the primary opening (see figure 3b-c, the tip end opening 16 is surrounded by the distal end face), the proximal end face defining an output aperture (Examiner’s annotated figure 3a, output aperture), the output aperture in fluid communication with the suction head bore and the primary opening (see figure 3A, the suction head defines inner bore which would allow fluid communication between the output aperture and the primary opening); and 
a plurality of protuberances (figure 3c, ridges 17) disposed around the primary opening, each protuberance comprising a continuous ridge (figure 3c, ridge 17) that extends along the body ([0038] ridges 17 that extend along the body of the tip end portion 18) and terminates at a continuous elliptical lip (examiner’s annotated figure 3c, lip which illustrated in figure 3b as continuous elliptical structure forming tip end opening 16) that extends distally to define the primary opening (referring figure 3A and 3B, the continuous elliptical lip extends distal to the proximal end to define the primary opening), wherein a first suction head groove (figure 3b, groove 21a) is disposed next to each continuous ridge (referring figure 3b, first suction head groove 21a is disposed between continuous ridges 17), wherein each suction head groove defines a plurality of suction head apertures (figure 3c, tip end apertures 19 on grooves 21a-d), wherein the plurality of suction head apertures extend laterally through the suction head to a second suction head groove ([0039] “each tip end aperture 19 extends laterally through the tip end portion from a first tip end groove 21 to an adjacent tip end groove 21”), wherein all of the suction head apertures are in fluid communication with the suction head bore and primary opening ([0039] “The tip end apertures 19 intersect the tip end opening 16, such that the tip end apertures 19 are in communication with the tip end opening 16”).
 
    PNG
    media_image1.png
    269
    402
    media_image1.png
    Greyscale

Yarger’07 does not disclose the continuous ridge has an approximately constant width along its length. Wherein a plurality of regions of the continuous elliptical lip are elevated relative to the primary opening, the two or more regions corresponding to ends of the two or more protuberances, the ends tarping inwards to the primary opening
Although, Yarger’07 does not explicitly disclose the continuous ridge has an approximately constant width along its length, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the continuous ridge has an approximately constant width along its length in order to fit the particular procedure being done since the size and shape of the ridge 17 are intended to bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for flow of fluid ([0038]), and the claimed dimension of the continuous ridge does not change the ability of ridge to maintain the soft tissue away from the groves. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0184 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
Yarger’07 is still silent as to a plurality of regions of the continuous elliptical lip are elevated relative to the primary opening, the two or more regions corresponding to ends of the two or more protuberances, the ends tarping inwards to the primary opening
In the same filed of endeavor, Jamshidi teaches a suction head (embodiment as illustrated in figures 2-4) comprises a continuous elliptical lip (figure 2, distal end 14), and a plurality of regions of the continuous elliptical lip (examiner’s annotated figure 4, plurality of regions) are elevated relative to the primary opening (referring examiner’s annotated figure 4, two regions are elevated relative to the opening forming fins 24) , the two or more regions corresponding to ends of the two or more protuberances, the ends tapering inwards to the primary opening (examiner’s annotated figure 4, tapered end, the tapered end of fins 24 tapers inwards to the primary opening 14)
Jamshidi provide the suction head comprises the plurality of regions of the continuous lip are elevated relative to the primary opening and tapered end  in order to improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yarger’07 to incorporate the teachings of Jamshidi and provide a plurality of regions of the continuous elliptical lip are elevated relative to the primary opening, the two or more regions corresponding to ends of the two or more protuberances, the ends tarping inwards to the primary opening for the purpose of enhancing suction efficiency by reducing clogging of the suction head.

    PNG
    media_image2.png
    543
    299
    media_image2.png
    Greyscale

Regarding claim 32, Yarger’07, modified by Jamshidi, teaches the device according to Claim 31.
Yarger’07 further discloses wherein the plurality of protuberances is two protuberances ([0038] the tip end portion 18 is preferably formed with four tip end ridges 17) wherein the body comprises the lip (see examiner’s annotated figure above, distal end face /lip) that defines the primary opening (figure 3c, tip end opening 16).
Regarding claim 33, Yareger’07, modified by Jamshidi, teaches the device according to Claim 32.
Yarger’07 further discloses wherein the plurality of protuberances is four protuberances ([0038] the tip end portion 18 is preferably formed with four tip end ridges 17), wherein the protuberances are sized and shaped to create a flow channel when in contact with surface of biological tissue ([0038] the tip end ridges 17 are capable of bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for the flow of fluid, gas, and materials through the channels).
Regarding claim 34, Yareger’07, modified by Jamshidi, teaches the device according to Claim 31.
Yarger’07 further discloses wherein the plurality of protuberances is two or more protuberances ([0038] the tip end portion 18 is preferably formed with four tip end ridges 17).
Regarding claim 37, Yarger’07, modified by Jamshidi, teaches the device according to Claim 31.
	Yarger’07 does not disclose wherein the protuberances extending distally relative to the primary opening define one or more flow paths in fluid communication with the output aperture.
	In the same field of endeavor, Jamshidi teaches wherein extending distally relative to the primary opening define one or more flow paths (see examiner’s annotated figure, fluid path) in fluid communication with the output aperture (Examiner’s annotated figure, the extended fins 24 of Jamshidi define fluid paths between them which is in fluid communication with the distal end 14 and further tube 12).
	Jamishidi provides extended fins that create fluid paths between them and further the fluid paths are in communication with the distal end of tube in order to increase the efficiency of aspirating liquids and small solids in proximate loose tissue by reducing clogging of the vacuum tip with fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protuberances of Yarger’07 to incorporate the teachings of Jamishidi and provide protuberances extending distally relative to the primary opening defining one or more flow paths in fluid communication with the output aperture.

    PNG
    media_image3.png
    274
    370
    media_image3.png
    Greyscale


Regarding claim 38, Yarger’07, modified by Jamishidi, teaches the device according to Claim 37.
	Yarger’07 does not discloses the one or more flow paths are further defined relative to a tissue surface, the tissue surface tented, by one or more of protuberances, to form at least a portion of the one or more flow paths 
In the same field of endeavor, Jamishidi teaches the one or more flow paths are further defined relative to a tissue surface, the tissue surface tented, by one or more of the protuberances, to form at least a portion of the one or more flow paths (col 1 line 64- col2 line 2, The fin may have one or more notches extending through the fin toward the tube a suction is created into the tube through the openings loose tissue drawn toward the openings is held away from the openings by the fins. Liquids and small solids are allowed to flow through the notches into the openings).
Jamshidi provides fins that have one or more notches extending through the fin toward the tube, and allows liquids and small solids flow through the notches into the opening while holding away tented tissue created by suction, in order to increase the efficiency of aspirating liquids and small solids in proximate loose tissue by reducing clogging of the vacuum tip with fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protuberances of Yarger’07 to incorporate the teachings of Jamishidi and provide protuberances extending distally relative to the primary opening defining one or more flow paths in fluid communication with the output aperture for the purpose of increasing the efficiency of aspirating liquids and small solids by reducing clogging.
Regarding claim 39, Yarger’07, modified by Jamishidi, teaches the device according to Claim 31.
	Yarger’07 further discloses a handle (figure 2, handle member) comprising a sleeve mount (figure 2, coupling member 26) comprises a proximal tubular member end face (examiner’s annotate figure, proximal tubular end face) is disposed with the handle, wherein the tubular member extends from the sleeve mount.

    PNG
    media_image4.png
    548
    353
    media_image4.png
    Greyscale

Regarding claim 40, Yarger’07 discloses a suction apparatus comprising:
	A suction head (figures 3a-c, tip end portion 18) comprising:
	An injection molded body defining a bore (body of tip end portion 18, further [0070] the tip of the present invention may be formed by injection molding) defining a continuous outer surface (referring figure 3C, the body of tip having a continuous outer surface) and a bore (see figure 3a, inner passage of tip end portion 18, which illustrated as dashed line in figure 3c), the bore defining a longitudinal axis (examiner’s annotated figure 3c, longitudinal axis), the body having a proximal end (examiner’s annotated figure 3c, proximal end) and a distal end (examiner’s annotated figure 3c, distal end), the bore in fluid communication with a central opening (referring figure 3c, opening within the tip end portion 18), two or more protuberances (figure 3b, tip end ridges 17) arranged around the longitudinal axis (see figure 3b, and annotated figure 3c, tip end ridges 17 arranged around the longitudinal axis), each of the one or more protuberances being an extension of a surface of the body in one or more directions ([0038] the tip end portion 18 is formed with tip end projections or ridges 17 that extend along the tip end portion 18), wherein each protuberance is a molded continuous ridge that extends along the body and terminates at continuous elliptical a lip (examiner’s annotated figure 3c above, lip) bounded by the central opening ([0070] tip 13 of the present invention may be formed by injection molding, also see figure 3c, the tip end opening 16 is structured by lip and ridges 17), wherein the continuous elliptical lip tapers toward bore (see figure 3c, tip end ridges are formed on the body of tip end portion 18, and further lip disposed around the distal end of tip end portion tapers toward bore); wherein the continuous elliptical lip extends distally relative to the central opening (referring figure 3a and 3c, lip extends toward distal end relative to the central opening formed within the tip end portion 18)
	A plurality of grooves (figure 3b, tip end grooves 21a-d) arranged around the longitudinal axis, each of the grooves being a deformation of the surface of the body, wherein the plurality of grooves define a plurality of vent holes ([0039], tip end apertures 19 are formed on tip end grooves 21, also see figure 3c), wherein the vent holes extend laterally through the suction head to another groove ([0039] “each tip end aperture 19 extends laterally through the tip end portion from a first tip end groove 21 to an adjacent tip end groove 21”), wherein all of the vent holes are in fluid communication with the bore and central opening ([0039] “The tip end apertures 19 intersect the tip end opening 16, such that the tip end apertures 19 are in communication with the tip end opening 16”). 

    PNG
    media_image5.png
    287
    401
    media_image5.png
    Greyscale

Yarger’07 does not disclose, wherein a distal end of each protuberance extends beyond the central opening a distance D, and wherein the continuous ridge has an approximately constant width along its length, wherein a plurality of regions of the continuous elliptical lip are elevated relative to the central opening, the plurality of regions corresponding to portions of the two or more protuberances tapering inwards to the central opening.
Although, Yarger’07 does not explicitly disclose the continuous ridge has an approximately constant width along its length, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the continuous ridge has an approximately constant width along its length in order to fit the particular procedure being done since the size and shape of the ridge 17 are intended to bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for flow of fluid ([0038]), and the claimed dimension of the continuous ridge does not change the ability of ridge to maintain the soft tissue away from the groves. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0184 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
Yareger’07 is still silent as to a plurality of regions of the continuous elliptical lip are elevated relative to the central opening, the plurality of regions corresponding to portions of the two or more protuberances tapering inwards to the central opening.
In the same filed of endeavor, Jamshidi teaches a suction head (embodiment as illustrated in figures 2-4) comprises a continuous elliptical lip (figure 2, distal end 14), and a plurality of regions of the continuous elliptical lip (examiner’s annotated figure 4 above, plurality of regions) are elevated relative to the central opening (referring examiner’s annotated figure 4, two regions are elevated relative to the opening forming fins 24), the plurality of regions corresponding to portions of the two or more protuberances tapering inwards to the central opening (examiner’s annotated figure 4, tapered end, the tapered end of fins 24 tapers inwards to the primary opening 14).
Jamshidi provide the suction head comprises a plurality of regions of the lip are elevated relative to the central opening and tapered end inwards to the central opening in order to improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yarger’07 to incorporate the teachings of Jamshidi and provide a plurality of regions of the continuous elliptical lip are elevated relative to the central opening, the plurality of regions corresponding to portions of the two or more protuberances tapering inwards to the central opening for the purpose of increasing aspiration efficiency by preventing clogging.
Regarding claim 41, Yarger’07, modified by Jamshidi, teaches the device according to Claim 40.
Yarger’07 does not disclose D ranges from about 0.002 inches to about 0.1 inches.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yarger’07, modified by Jamshidi, to have D ranges from about 0.002 inches to about 0.1 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Yarger’07, modified by Jamshidi, would not operate differently with the claimed dimension and since the fin is also extended distally (col 3 lines 20-21, fins 24 preferably extend beyond tube 24 in the direction of distal end 14), the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed indicating simply that the dimension “may” be within the claimed ranges (specification pp. [0035] “ranges from about 0.002 inches to about 0.1 inches”).
Regarding claim 42, Yarger’07, modified by Jamshidi, teaches the device according to Claim 40.
Yarger’07 further discloses the suction head has a cruciform cross-sectional shape defined by the central opening and four surface extensions of the housing (see figure 3B, central opening 16 surrounded by four ridges 17 which forms cruciform cross-sectional shape), wherein the one or more protuberances is two protuberances or four protuberances ([0038] the tip end portion 18 is preferably formed with four tip end ridges 17).
Regarding claim 43, Yarger’07, modified by Jamshidi, teaches the device according to Claim 40.
Yarger’07 further discloses wherein the body comprises a ring-shaped distal end face encircling the bore (see examiner’s annotated figure 3c above, distal end/lip is ring-shaped).
Yarger’07 does not disclose the distal end of each protuberance cantilevered relative to the ring-shaped distal end face.
In the same field of endeavor, Jamshidi teaches the distal end of each protuberance (figure 4 fins 24) cantilevered relative to the ring-shaped distal end face (col 3 lines 20-21, fins 24 preferably extend beyond tube 24 in the direction of distal end 14 distal end).
Jamshidi provides extend fins beyond tube in the direction of distal end in order to improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protuberances of Yarger’07 to incorporate the teachings of Jamshidi and provide the protuberances cantilevered relative to the distal end face for the purpose of improving efficiency achieved by reducing clogging.
Regarding claim 44, Yarger’07, modified by Jamshidi, teaches the device according to Claim 40.
Yarger’07 further disclose the distal end of each protuberance is arranged relative to the central opening such that tissue contact the distal end protuberances define one or more fluid flow paths relative to the central opening ([0038] tip end ridges 17 are capable of bridging the adjacent soft tissue and maintain the channels in the groves 21, further [0039] gases, fluids, and materials may flow within the groves 21, through the tip end orifice 19, and into the opening 16 in the distal end of the neck portion 14).
Regarding claim 45, Yarger’07, modified by Jamshidi, teaches the device according to Claim 44.
Yarger’07 further disclose wherein the one or more fluid flow paths are defined by one or more tissue regions ([0069] when placing the tip end portion 17 within a body cavity, the tip end ridges 17 bridge the adjacent soft tissue and maintain channels open in the groves 21).
Claims 46-47, 51, 53-54, 56-58 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Yarger'07 in view of Jamshidi, and in further view of Yarger (US 20110028939 A1, hereinafter ‘Yarger’11’)
Regarding claim 46, Yarger’07 disclose a suction head of an aspirator (figures 3a-c, tip end portion 18) comprising:
A handle member comprising a polymer ([0036] “The handle member 20 and tubular neck member 14 are constructed from a rigid or semi-rigid, resiliently deformable material that is adaptable for use in the medical arts. Preferably, polymeric or resinous plastic is used”).
A tubular member (figure 3a, neck member 14) defining a tubular bore (figure 3a, interior 15), and a proximal tubular end face (see examiner’s annotated figure, proximal tubular end face); and
	 A unitary housing (see figure 3c, the body of tip end portion 18 comprises ridges 17 and grooves 21 without any gaps, therefore it is unitary construction) comprising a distal end (examiner’s annotated figure 3c, distal end) and a proximal end (examiner’s annotated figure 3c, proximal end), the unitary housing comprising a first shape (see figure 3c, the tip end portion 18 is ellipsoidal shape) having a continuous outer surface (referring figure 3C, the body of tip having a continuous outer surface), the unitary housing comprising the polymer ([0038] tip end portion 18 formed on the tubular neck member 14, and the neck member is preferably made out of polymeric or resinous plastic [0036]).

    PNG
    media_image5.png
    287
    401
    media_image5.png
    Greyscale
	
A central bore defined by the unitary housing (see figure 3a, inner passage of tip end portion 18, also figure 3c, the inner passage is illustrated as dashed line), the central bore defining a longitudinal axis of the suction head (see examiner’s annotated figure 3c above, longitudinal axis) and in fluid communication with a central opening (referring figure 3c, opening within the tip end portion 18) by the unitary housing,
	one or more vent ports (figure 3c, tip end apertures 19) arranged in a first configuration (figure 3c, four sides where grooves 21a-d) relative to the longitudinal axis (see figure 3c, vent ports are formed in tip end grooves 21), wherein each of the one or more vent is defined by the unitary housing (figure 3c, tip end apertures 19 are appeared on the body of tip end portion 18), and
	Two or more protuberance (figures 3a-c, tip end ridges 17) arranged in a second configuration (see figure 3b and C, four corners where ridges 17 are) relative to the longitudinal axis, wherein each of one or more protuberances is defined by the unitary housing (the housing is defined by the first and the second configurations, and the second configuration defines one or more protuberances) and the continuous outer surface, and each protuberance comprising a continuous ridge (figure 3c, ridge 17) that extends along the body ([0038] ridges 17 that extend along the body of the tip end portion 18) and terminates at an elliptical lip (annotated figure 3c above, distal end) that defines the central opening (see figure 3a, ad 3c, the distal end of ridges are bounded by tip end opening 16) wherein the elliptical lip extends distally relative to central opening (referring figure 3a and 3c, lip extends toward distal end relative to the central opening formed within the tip end portion 18), the handle member attached to the proximal tubular end face (examiner’s annotated figure 3A, proximal tubular end face is being attached to the handle member 22). wherein the elliptical lip and continuous ridge are formed from the continuous outer surface (referring figure 3C, the body of tip and lip forms the continuous outer surface).

    PNG
    media_image4.png
    548
    353
    media_image4.png
    Greyscale

Yarger’07 does not disclose the tubular member is a metal tubular member comprising a flared end; and the first portion of the one or more protuberances is cantilevered relative to the proximal end, the continuous ridge has an approximately constant width along its length, the flared end disposed in the suction head in fluid communication with the central bore, wherein two or more regions of the elliptical lip are elevated relative to the central opening, the two or more regions corresponding to portions of the two or more protuberances, the portions tapering inwards to the central opening.
Although, Yarger’07 does not explicitly disclose the continuous ridge has an approximately constant width along its length, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the continuous ridge has an approximately constant width along its length in order to fit the particular procedure being done since the size and shape of the ridge 17 are intended to bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for flow of fluid ([0038]), and the claimed dimension of the continuous ridge does not change the ability of ridge to maintain the soft tissue away from the groves. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0184 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
Yarger’07 is still silent as to the tubular member is a metal tubular member comprising a flared end; and the first portion of the one or more protuberances is cantilevered relative to the proximal end, the flared end disposed in the suction head in fluid communication with the central bore, wherein two or more regions of the elliptical lip are elevated relative to the central opening, the two or more regions corresponding to portions of the two or more protuberances, the portions tapering inwards to the central opening.
In the same filed of endeavor, Yarger’11 teaches a metal tubular member (figure 1, cannula 18, [0016] the cannula 18 is preferably construed from a suitable metal), the metal tubular member comprising a flared end (figure 2, flared end 68), and the flared end disposed in the suction head (referring figure 3, flared end 68 disposed in the tip guard 46) and in fluid communication with the central bore  ([0016] “The inner passageway 50 is in fluid communication with the inner passageway 20 of the cannula 18 when the tip guard 46 is mated to the cannula 18”)
Yarger’11 provides a cannula comprising flared end, and the flared end disposed in the body of the tip guard and this allows fluid communication with the inner passage of tip guard with the inner passage of the cannula in order to prevent the end tip guard from detaching from the cannula during cleaning process ([0023]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of tubular member of Yarger’07 to incorporate the teachings of Yarger’11 to provide the flared end tubular member in order to prevent the suction head detaching from the cannula for the purpose of preventing the end tip guard from detaching from the cannula.
Yarger’07 as modified by Yarger’11 is still silent as to wherein two or more regions of the elliptical lip are elevated relative to the central opening, the two or more regions corresponding to portions of the two or more protuberances, the portions tapering inwards to the central opening.
In the same field of endeavor, Jamshidi teaches a suction head (embodiment as illustrated in figures 204) comprises a continuous elliptical lip (figure 2, distal end 14), and two or more regions of the elliptical lip (examiner’s annotated figure 4, plurality of regions) are elevated relative to the central opening (referring examiner’s annotated figure 4, two regions are elevated relative to the opening forming fins 24), the two or more regions corresponding to portions of the two or more protuberances, the portions tapering inwards to the central opening (examiner’s annotated figure 4, tapered end, the tapered end of fins 24 tapers inwards to the primary opening 14).
Jamshidi provide the suction head comprises a plurality of regions of the lip are elevated relative to the central opening and tapered end inwards to the central opening in order to improve efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing fins proximate the distal end of the tip (col 1 lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yarger’07 to incorporate the teachings of Jamshidi and provide a plurality of regions of the continuous elliptical lip are elevated relative to the central opening, the plurality of regions corresponding to portions of the two or more protuberances tapering inwards to the central opening for the purpose of increasing aspiration efficiency by preventing clogging.
Regarding claim 47, Yarger’07, as modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses one or more of the one or more protuberances extend from the housing such that upon tissue contact the one or more protuberances at least partially define one or more fluid flow paths ([0038] the tip end ridges 17 are capable of bridging the adjacent soft tissue and maintaining the channels in the grooves 21 open for the flow of fluid, gas, and materials through the channels).
Regarding claim 51, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’’07 further discloses one or more of the one or more protuberances (figure 3c, ridges 17) comprises a second portion cantilevered relative to and extending radially from a surface of the housing ([0038] ridges 17 that extend along the body of the tip end portion 18).
	Regarding claim 53, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses the second configuration (figure 3c, four sides where ridges 17) of the one or more protuberances comprises a symmetrical arrangement of each of the protuberances relative to the longitudinal axis ([0038] The tip end portion 18 is preferably formed with four tip end ridges 17 that are generally the same size and shape and equidistant from one another, each ridge 17 being diametrically opposite another ridge 17).
	Regarding claim 54, Yarger’07 modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses wherein a channel (figure 3c, grooves 21a-d) is disposed between each pair of protuberances, the channel defined by the housing, wherein the one or more vent ports is disposed in each channel (figure 3c, tip end apertures 19).
	Regarding claim 56, Yarger’07 modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses one or more protuberances protrude from the housing (figure 3b, ridges 17), and wherein the housing defines a plurality of recessed regions (figure 3b, grooves 21a-d).
	Regarding claim 57, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses N is a natural number and the one or more protuberances is a natural number less than or equal to eight ([0038] tip end portion preferably formed with four tip end ridges 17).
	Regarding claim 58, Yareger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses wherein the first shape is selected from the group consisting of a bulb, a knob, ellipsoidal, a conic section, a frustum, a sphere, a truncated ellipsoid, a half sphere, and a shape defined by a surface of revolution (see figure 3c, the tip end portion 18 having ellipsoidal shape).
	Regarding claim 60, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 54.
	Yarger’07 further disclose a tubular member (figure 3a, tubular neck member 14), the tubular member disposed in the housing and extending through the elliptical opening (see figure 3c, the tubular member 14 illustrated as dashed line which disposed within tip end portion 18 and extend through opening 16), the tubular member in fluid communication with the central bore and the one or more vent ports ([0039] tip end apertures 19 are in communication with the tip end opening 16. In this manner, gases, fluids, and materials may flow within the grooves 21, through the tip end orifices 19, and into the opening 16 in the distal end of the neck portion 14).
Regarding claim 61, Yarger’07, modified by Yarger’11 and Jamshidi, teaches the device according to Claim 46.
	Yarger’07 further discloses a handle (figure 2, handle member 20) comprising a cylindrical sleeve mount (figure 2, tube coupling member 24) extending from the handle, a tubular member (figure 2, neck member 14) extending from the handle and having a proximal end (figure 2, proximal end of neck member 14 where coupled to tip end portion 18), wherein the housing is secured to the proximal end.
	Yarger’07 does not disclose the proximal end of the tubular member is flared.
In the same field of endeavor, Yareger’11 teaches the tubular member having a flared proximal end (figure 2, flared end 68), wherein the housing (figure 3, tip guard 46) is secured to the proximal end ([0026] tip guard 46 is molded onto the flared end 68).
	Yarger’11 provides flared end cannula in order to prevent the tip guard detaching from the cannula ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of tubular member of Yarger’07 to incorporate the teachings of Yarger’11 to provide the flared end tubular member for the purpose of preventing the tip guard detaching from the cannula.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/               Primary Examiner, Art Unit 3771